Citation Nr: 1009392	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-11 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for lumbar degenerative 
disc disease.

3.  Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1970.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in St. Louis, Missouri, which denied service connection for 
tinnitus, for lumbar degenerative disc disease, and for a 
bilateral knee condition. 

Matters not on appeal

By its June 2007 rating decision, the RO also denied service 
connection for bilateral hearing loss, and for eye floaters.  
The Veteran did not disagree with these decisions.  
Therefore, they are not in appellate status.  They will be 
discussed no further herein.   See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDINGS OF FACT

1.  The Veteran has been diagnosed with mild and infrequent 
tinnitus.

2.  The competent medical evidence indicates that the 
Veteran's tinnitus is not related to in-service noise 
exposure or to any other incident of military service.

3.  The probative evidence of record indicates that the 
Veteran's currently diagnosed lumbar degenerative disc 
disease is not the result of disease or injury incurred in 
military service.

4.  The probative evidence of record indicates that the 
Veteran's bilateral knee condition is not the result of 
disease or injury incurred in military service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  The Veteran's lumbar degenerative disc disease was not 
incurred in or aggravated during active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  A bilateral knee condition was not incurred in or 
aggravated during active military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to service connection for 
tinnitus, for lumbar degenerative disc disease, and for a 
bilateral knee condition.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied.  The Board observes that the Veteran was informed 
of the evidentiary requirements for service connection in a 
letter from the RO dated July 26, 2006, which informed him 
that the evidence must show that he had an injury in military 
service, or a disease that began in or was made worse during 
military service, or there was an event in service that 
caused an injury or disease.  
 
Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
July 2006 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining "medical 
records, employment records, or records from other Federal 
Agencies."  With respect to private treatment records, the 
letter informed the Veteran that VA would attempt to obtain 
any additional information or evidence he identified and 
included copies of VA Form 21-4142, Authorization and Consent 
to Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The July 2006 letter emphasized: "If the evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, or asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency.  [Emphasis supplied as in original]

The July 2006 VCAA letter also instructed the Veteran to send 
any evidence that he had in his possession that pertains to 
his claims.  This complies with the "give us everything 
you've got" provision contained in 38 C.F.R. § 3.159(b) in 
that the RO informed the Veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  [The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim, 38 C.F.R. 
§ 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  The Veteran 
received notice as to elements (2) and (3) in the July 2006 
VCAA letter.  The Veteran was also provided specific notice 
of the Dingess decision in the July 2006 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the April 2006 letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.

With respect to effective date, the July 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must ordinarily be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
Here, there is no problem with the timing of the VCAA notice, 
inasmuch as the July 2006 VCAA notice was provided to the 
Veteran prior to the RO's June 2007 unfavorable rating 
decision.  
 
The Veteran has been afforded ample opportunity to respond to 
the notice, to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim as to the current issues being decided 
on appeal, and that there is no reasonable possibility that 
further assistance would aid in substantiating it.  In 
particular, the VA has obtained the Veteran's service 
treatment records and his VA and private treatment records.

Additionally, as the Board will discuss in its analysis 
below, the Veteran was provided with a VA examination of his 
lumbar spine during April 2007, and a VA audiological 
examination during May 2007.  The reports of these 
examinations reflect that each examiner reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination 
with diagnostic testing, and rendered appropriate diagnoses 
and opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the examinations 
are adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2009).  The Veteran and his representative have not 
contended otherwise.

The Board notes that the Veteran was not provided a VA 
examination in connection with his claim of service 
connection for a bilateral knee condition.  No examination is 
required with regard to the claimed bilateral knee condition 
because, as further discussed below, the Veteran has not 
presented evidence of in-service disease or injury, and there 
is no evidence that any current knee condition is related to 
service, as any documentation of a current knee condition 
occurred some 30 years after service.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim for VA benefits].  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
declined the opportunity to have a personal hearing with a 
Board member.  He has been ably represented by his service 
organization representative, who presented argument on his 
behalf as recently as February 4, 2010.
 
Accordingly, the Board will proceed to a decision as to the 
issues on appeal.

1.  Entitlement to service connection for tinnitus.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. See 38 C.F.R. § 
3.303(b) (20098); see also Savage v. Gober, 10 Vet. App. 488, 
495-496 (1997).

In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis

The Veteran contends that his tinnitus is due to his having 
served as a military policeman in the Air Force working on 
the flight line around aircraft. 

At the May 2007 examination, the Veteran complained of 
tinnitus that had its onset 10 to 15 years ago, that occurs 
about one to three times a year lasting about 10 to 15 
seconds, and occurs intermittently throughout the day.  The 
examiner appears to have accepted that the Veteran has mild 
and infrequent tinnitus bilaterally based on his having 
reported it.  Hickson element (1), current disability, is 
therefore satisfied.

With regard to Hickson element (2), medical evidence of 
disease or injury in service, the service treatment records 
show no complaint of, or treatment for, tinnitus in service.  
As for injury due to acoustic trauma in service, the Board 
notes that the Veteran does not have combat status, and the 
examiner did not attribute the Veteran's tinnitus to any 
acoustic trauma in service.  Thus, Hickson element (2) has 
not been met.  

Hickson element (3) requires medical evidence of a nexus 
between the exposure to acoustic trauma in service and the 
current tinnitus.

The examiner, noting the fact that the Veteran's hearing 
tested currently as normal bilaterally, that his episodes of 
tinnitus were mild and infrequent, and the delay in onset of 
symptoms, opined that it was not at least as likely as not 
that tinnitus was related to military service.

There is no competent medical evidence to the contrary.  The 
Veteran has had ample opportunity to secure medical evidence 
in his favor and submit the same to VA.  He has not done so.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

To the extent that the Veteran himself believes that tinnitus 
is due to his in-service noise exposure, it is well 
established that lay persons without medical training, such 
as the Veteran, are not competent to comment on medical 
matters such as etiology of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992);  see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The statements offered in support 
of the Veteran's claim by him are not competent medical 
evidence.

In his July 2007 notice of disagreement, the Veteran 
contended that he had reported to the examiner that his 
tinnitus had worsened 10 to 15 years ago, not that it had 
started 10 to 15 years ago.  However, his report of current 
mild and infrequent tinnitus to the examiner contradicts this 
assertion.  The Board is of course aware of the provisions of 
38 C.F.R. § 3.303(b), discussed above, relating to continuity 
of symptomatology.  However, there is no evidence of tinnitus 
in service, and there is no indication of tinnitus for 
decades thereafter.  The Veteran did not complain of tinnitus 
until he filed his claim in July 2006, some 36 years after 
service.  He reported to the examiner that he had worked for 
a corporation for 38 years, and had had annual industrial 
audiometric screenings.  He did not report that any of those 
screenings diagnosed tinnitus.  See Voerth v. West, 13 Vet. 
App. 117, 120-1 (1999) [there must be medical evidence on 
file demonstrating a relationship between the Veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.

Therefore, Hickson element (3) has not been met.  The claim 
is denied on that basis.   

2.  Entitlement to service connection for lumbar degenerative 
disc disease.

Relevant law and regulations

The law and regulations pertaining to service connection 
generally, and to continuity of symptomatology, has been set 
forth above and will not be restated herein.



Analysis

The Veteran contends that his current back disability is due 
to having sustained an injury in service.

The record contains ample evidence of a current back 
disability.  The VA examiner in April 2007 diagnosed the 
Veteran with lumbar degenerative disc disease status post L5-
S1 decompressive laminectomy in 1984 without current features 
historically or physically suggestive of radicular 
involvement.  The x-ray study noted degenerative changes in 
multiple lumbar vertebral bodies.  Therefore, Hickson element 
(1), a current disability, is satisfied.

Hickson element (2) requires evidence of in-service 
incurrence of an injury or disease.

The Veteran's service treatment records show that he was 
treated for lumbar discomfort in October 1969.  No trauma was 
indicated.  He was diagnosed with some mild myospasm to the 
right of the L3-L4 segment, was given aspirin, and told to 
return on an as needed basis.  Hickson element (2) is also 
met.

Hickson element (3) requires medical evidence of a nexus 
between the treatment for low back pain in service and the 
current back disability.

The VA examiner in April 2007 opined that it was less likely 
as not that the present low back disability or even the 
situation requiring surgery in 1984 was secondary to the 1969 
presentation with lumbar discomfort and diagnosis of mild 
left-sided myospasm.  He noted that the Veteran had at least 
11 to 12 years without complaint or treatment after the one 
time visit during the fourth quarter of 1969.  The Veteran 
had no intercurrent injuries, but did report that he had 
played a good deal of golf.  He was not apparently injured on 
the job and there were no other athletic pursuits.  However, 
the examiner concluded that he felt that the aging process 
and possibly his involvement with playing golf were more 
likely as not the etiology for the Veteran's lumbar 
complaints.  

There is no competent medical evidence to the contrary.  To 
the extent that the Veteran himself believes that his current 
back disability is due to his claimed in-service treatment 
for low back pain, it is well established that lay persons 
without medical training, such as the Veteran, are not 
competent to comment on medical matters such as etiology of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The statements 
offered in support of the Veteran's claim by him are not 
competent medical evidence.

The Veteran reported to the examiner that he experienced no 
low back problem and sought no treatment, after his one visit 
during 1969 in service until the early 1980's prior to his 
back surgery in August 1984.  The Board is of course aware of 
the provisions of 38 C.F.R. § 3.303(b), discussed above, 
relating to continuity of symptomatology.  However, although 
there is evidence of treatment for low back discomfort on one 
occasion in service, by the Veteran's own report there is no 
indication of a low back condition for several years 
thereafter.  See Voerth v. West, 13 Vet. App. 117, 120-1 
(1999) [there must be medical evidence on file demonstrating 
a relationship between the Veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent].  The Veteran's January 1970 separation physical 
examination showed his spine to be normal. There were no 
complaints of a back problem on his separation report of 
medical history.  As was noted by the VA examiner, the 
Veteran did not seek treatment for a low back condition until 
the early 1980's, some 11 to 12 years after service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting 
that it was proper to consider the Veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised].

Therefore, Hickson element (3) has not been met.  The claim 
is denied on that basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
lumbar degenerative disc disease.  The benefit sought on 
appeal is accordingly denied.

3.  Entitlement to service connection for a bilateral knee 
condition.

Relevant law and regulations

The law and regulations pertaining to service connection 
generally, and to continuity of symptomatology, has been set 
forth above and will not be restated herein.

Analysis

In his July 2007 notice of disagreement, the Veteran claimed 
that he had injured and been treated for both knees in 
service.  In his April 2008 substantive appeal, the Veteran 
stated that he felt that his duties as a security policeman 
standing on concrete for long hours and working on the flight 
line guarding aircraft created problems with his knees.

With regard to Hickson element (1), current disability, a 
bone scan of the whole body conducted in December 2000, in 
connection with the Veteran's treatment for prostrate cancer, 
showed degenerative changes in the knee joints, hip joints, 
and upper lumbar vertebrae, but no evidence of metastatic 
cancer.  The record shows that during October 2001 the 
Veteran complained to his private doctor that his knees were 
bothering him.  The Veteran reported that standing was 
problematic, and climbing stairs was troublesome.  The doctor 
observed bilateral crepitus, but no effusion, instability or 
swelling was noted.  The diagnosis was knee pain with a plan 
for orthopedic referral.  During February 2002, the Veteran 
complained of continued knee pain secondary to degeneration.  
However, review of the record does not reveal any orthopedic 
follow-up examination.

Based on the forgoing piecemeal information, although not a 
clear clinical diagnosis, the Board will concede that the 
Veteran does have a bilateral knee condition which meets 
Hickson element (1). 

Hickson element (2) requires evidence of in-service 
incurrence of an injury or disease.  In this regard, Board 
review of the Veteran's service treatment records shows no 
complaint of, or treatment for, a left knee condition.  The 
service treatment records do show that during June 1967 he 
was treated for superficial lacerations and abrasions of his 
right knee sustained during a training exercise.  This was 
obviously a minor and acute injury that resolved, inasmuch as 
the record contains no reference to additional in-service 
treatment.  The Veteran's January 1970 separation physical 
examination showed his lower extremities to be normal. There 
were no complaints of a knee problem on his separation report 
of medical history, and he checked "no" to ever having had 
a trick or locked knee. Therefore, Hickson element (2) is not 
met.   

The Board additionally comments as concerns Hickson element 
(3), medical nexus, that the record contains no complaint of 
any knee condition until October 2001, some 31 years after 
service, and the Veteran did not file his claim of service 
connection until July 2006.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) [noting that it was proper to 
consider the Veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised].
 
To the extent that the Veteran himself believes that his 
current bilateral knee condition is due to his having had to 
stand guard duty on concrete, it is well established that lay 
persons without medical training, such as the Veteran, are 
not competent to comment on medical matters such as etiology 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 
494-5 (1992);  see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The statements 
offered in support of the Veteran's claim by him are not 
competent medical evidence.

As discussed above, there is no record of disease or injury 
involving the left knee in service, nor does a scraped right 
knee that resolved warrant serious consideration as an injury 
resulting in chronic residuals.  The Board further notes that 
no competent medical nexus between any current bilateral knee 
condition and service has been offered.  

Therefore, Hickson elements (2) and (3) have not been met.  
The claim is denied on that basis.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for lumbar degenerative 
disc disease is denied.  

Entitlement to service connection for a bilateral knee 
condition is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


